RENDERED: MAY 28, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2019-CA-0969-MR

JAMES LOUIS BEVERLY JR.                                            APPELLANT


                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                    HONORABLE MARY M. SHAW, JUDGE
                         ACTION NO. 13-CR-002024-001


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

ACREE, JUDGE: James Louis Beverly Jr., pro se, appeals the Jefferson Circuit

Court’s order denying his CR1 60.02 motion for post-conviction relief. After

careful consideration, we affirm.




1
    Kentucky Rules of Civil Procedure.
                          BACKGROUND AND PROCEDURE

                In 2013, Beverly committed armed robbery at a Captain D’s in

Jefferson County. While fleeing the scene, he intentionally rammed his vehicle

into a vehicle operated by Janice Cunningham. Her vehicle was stopped at a red

light and blocking his escape route. Beverly was indicted by a Jefferson County

grand jury on July 25, 2013, on one count of first-degree robbery and one count of

second-degree assault. Beverly subsequently pleaded guilty to first-degree robbery

and second-degree wanton endangerment.2 In exchange for his plea, Beverly

received ten (10) years for first-degree robbery and 365 days for second-degree

wanton endangerment, to be served concurrently. Because Beverly was classified

as a violent offender, he was required to serve a minimum of 85% of his sentence

before probation or parole eligibility. KRS3 439.3401(3)(a).

                On April 5, 2019, Beverly filed a CR 60.02 motion. He alleged three

grounds of relief: (1) KRS 439.3401(3)(a) is unconstitutionally vague and violates

the separation of powers doctrine; (2) he was improperly classified as a violent

offender; and (3) his indictment should be dismissed because the Commonwealth’s

Attorney knowingly elicited false testimony from an officer before the grand jury




2
    The second-degree assault charge was amended to second-degree wanton endangerment.
3
    Kentucky Revised Statutes.

                                              -2-
in order to secure the indictment. The circuit court denied the motion. This appeal

followed.

                                            ANALYSIS

                Our standard of review of a trial court’s denial of a CR 60.02 motion

is whether the trial court abused its discretion. Richardson v. Brunner, 327 S.W.2d

572, 574 (Ky. 1959). The test for abuse of discretion is whether the trial court’s

decision was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                On appeal, Beverly again challenges the constitutionality of KRS

439.3401(3)(a) and the alleged prosecutorial misconduct during grand jury

proceedings. Before proceeding, we note that Beverly’s contentions of error are

not cognizable in his CR 60.02 motion. It is well established that:

                A defendant who is in custody under sentence or on
                probation, parole or conditional discharge, is required to
                avail himself of RCr[4] 11.42 as to any ground of which he
                is aware, or should be aware, during the period when the
                remedy is available to him. Civil Rule 60.02 is not
                intended merely as an additional opportunity to relitigate
                the same issues which could “reasonably have been
                presented” by direct appeal or RCr 11.42 proceedings.
                RCr 11.42(3); Gross v. Commonwealth, supra, at 855,
                856. The obvious purpose of this principle is to prevent
                the relitigation of issues which either were or could have
                been litigated in a similar proceeding.


4
    Kentucky Rules of Criminal Procedure.



                                               -3-
McQueen v. Commonwealth, 948 S.W.2d 415, 416 (Ky. 1997).

              In other words, “[t]he language of RCr 11.42 forecloses the defendant

from raising any questions under CR 60.02 which are ‘issues that could reasonably

have been presented’ by RCr 11.42 proceedings.” Gross v. Commonwealth, 648

S.W.2d 853, 857 (Ky. 1983).

              In the instant case, Beverly pleaded guilty, waiving his right to a

direct appeal. Nonetheless, his claims should have been raised via a RCr 11.42

motion. It does not appear from the record that Beverly sought such relief, nor has

he presented the Court with any explanation as to why his claims could not have

been brought within the timeframe allotted by RCr 11.42. Accordingly, he is not

entitled to the extraordinary remedy provided by CR 60.02. Regardless of this

procedural flaw, however, Beverly’s claims fail on the merits.

              Beverly first contends that KRS 439.3401(3)(a) is unconstitutionally

vague and violates the separation of powers clause. Specifically, he asserts that

KRS 439.3401(3)(a)’s requirement that violent offenders serve 85% of their term

before being eligible for parole usurps the executive branch’s power to grant

parole, vesting it with the judiciary.5 We disagree.



5
  The circuit court declined to address the merits of this argument, in part, because Beverly did
not notify the Attorney General of his constitutional challenge prior to final judgment. KRS
418.075(1). Beverly did, however, notify the Attorney General prior to the circuit court’s order
denying his CR 60.02 motion. Regardless, “[I]t is well-settled that an appellate court may affirm
a lower court for any reason supported by the record.” Kentucky Spirit Health Plan, Inc. v.

                                               -4-
             “It was determined in Rummel v. Estelle, 445 U.S. 263, 100 S. Ct.

1133, 63 L. Ed. 2d 382 (1980), that the classification of crimes and the length of

stay in a state penitentiary is purely a matter of the prerogative of the legislature.”

Rudolph v. Corr. Cabinet of Kentucky, 710 S.W.2d 235, 236 (Ky. App. 1986).

Accordingly, it was within the Legislature’s power to set a minimum length of

time that violent offenders must serve for certain crimes. Contrary to Beverly’s

belief, KRS 439.3401(3)(a) does not vest the judiciary with the ability to determine

parole eligibility. That power remains with the parole board, which will determine,

after Beverly serves 85% of his sentence, whether he should be released on parole.

See Harrison v. Robuck, 508 S.W.2d 767, 768 (Ky. 1974). Furthermore, we see no

ambiguity in the application of the statute that would render it unconstitutionally

vague.

             Next, Beverly argues his indictment should have been dismissed

based on prosecutorial misconduct. He contends the prosecutor presented false

and misleading testimony to the grand jury to secure his indictment. Specifically,

he speculates that an officer falsely testified that Beverly used force, threatened to

use force, and injured Cunningham, when the evidence showed otherwise.




Commonwealth Fin. & Admin. Cabinet, 462 S.W.3d 723, 729 (Ky. App. 2015) (citation
omitted). And here, we affirm on the merits of Beverly’s claim.



                                           -5-
              Beverly, however, cites no evidence to support his accusation.6 More

importantly, “[a] defendant who elects to unconditionally plead guilty admits the

factual accuracy of the various elements of the offenses with which he is charged.”

Taylor v. Commonwealth, 724 S.W.2d 223, 225 (Ky. App. 1986). Here, Beverly

admitted to entering Captain D’s armed with a gun, threatening employees with the

immediate use of force to steal money, forcing the store manager to empty the

contents of the store safe, forcing the employees into a bathroom, depriving them

of their cellphones, and intentionally ramming Cunningham’s vehicle. (Trial

Record at 115). Therefore, we see no possible way for Beverly to “demonstrate a

flagrant abuse of the grand jury process that resulted in both actual prejudice and

deprived the grand jury of autonomous and unbiased judgment.” Commonwealth

v. Baker, 11 S.W.3d 585, 588 (Ky. App. 2000).

                                      CONCLUSION

              Based on the foregoing, we affirm the Jefferson Circuit Court’s order

denying Beverly’s CR 60.02 motion for post-conviction relief.



              ALL CONCUR.



6
  Beverly does state that Cunningham made a 911 call, in which she stated she was not injured.
The Court is unaware of whether this evidence was known to the prosecutor or testifying officer
at the time of the grand jury hearing. Assuming this to be true, however, we note that Beverly’s
second-degree assault charge was amended down to second-degree wanton endangerment, which
does not require physical injury. KRS 508.070.

                                              -6-
BRIEF FOR APPELLANT:                BRIEF FOR APPELLEE:

James Louis Beverly, Jr., pro se    Daniel Cameron
Lexington, Kentucky                 Attorney General of Kentucky

                                    Courtney J. Hightower
                                    Assistant Attorney General
                                    Frankfort, Kentucky




                                   -7-